PER CURIAM.
This is an appeal from an order summarily denying appellant’s motion for relief under Rule 3.850, Florida Rules of Criminal Procedure.
Because the motion is facially sufficient and because the judge did not attach any records to his order denying relief we must reverse the order and remand for entry of a proper order or a hearing on the motion. Hoffman v. State, 571 So.2d 449 (Fla.1990); Gorham v. State, 521 So.2d 1067 (Fla.1988); Debose v. State, 580 So.2d 638 (Fla. 5th DCA 1991).
REVERSED and REMANDED.
DAUKSCH, W. SHARP and PETERSON, JJ., concur.